Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cirigliano, J.), rendered February 1, 1993, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed.
The defendant’s contention that the People failed to disprove the defense of justification beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Salmons, 210 AD2d 512; People v Barnett, 197 AD2d 697; People v Huggins, 195 AD2d 608). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt (see, Penal Law §§ 25.00, 35.00). That is, we find that the jury could have concluded that the defendant did not reasonably believe that the decedent was committing or attempting to commit a burglary (see, Penal Law § 35.20 [3]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Miller, J. P., Pizzuto, Joy and Friedmann, JJ., concur.